Title: To George Washington from Walter Stewart, 17 November 1782
From: Stewart, Walter
To: Washington, George


                  
                     Sir,
                     Philadelphia Novr 17th 1782
                  
                  In the last letter I had the Honor of Addressing Your Excellency, I Exprest hopes of being able to set off for Camp in a few days.  Although severe Blisters were Applied, and I underwent frequent Bleedings, the Pain in my side increas’d, with an entire loss of Appetitite and Spirits.  Doctor Shippen has now put me under a Course of Medicine to remove the Obstruction, and He Informs me I may with safety set off before the beginning of next Month—My leaving Town Previous to this might have ruin’d my Constitution for ever; And I hope I shall stand excus’d in Your Excellency’s Eyes for my length of Stay.
                  The choice of a president for this State, and Members for Congress are such, as to give us great hopes some Exertions will be made to Again put it on a footing much more respectable than it has for some time past appear’d in.  Mrs Stewart Joins in respectful Compliments, with Your Excellency’s Most Obedt Hble Servt
                  
                     Walter Stewart
                     
                  
               